DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39-40, 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (US 5,519,984).

With regard to claim 39, Beussink discloses An automated system (Fig. 3-7) for assembling a pre-filled syringe (48), said system comprising: a syringe barrel (50) containing a liquid (56); a vent tube (40) configured to place a stopper (36) in the syringe barrel, wherein the vent tube comprises: a body having a proximal end (end opposite 44) and a distal end (end at 44), the body including: a placement region (see Fig below) at the proximal end; and a transition zone at a distal end thereof, said transition zone (See Fig below) extending from the placement region towards the distal end, the transition zone having a taper angle from about 3 degrees to about 15 degrees (while the disclosure does not explicitly state a 3-15 degree taper, the drawings appear to show such a taper within that range and further it would be prima facie obvious for one of ordinary skill in the art to optimize the angle of taper as this would not alter the overall function of the device); and a machine adaptor (38).

    PNG
    media_image1.png
    478
    354
    media_image1.png
    Greyscale

With regard to claim 40, Beussink discloses wherein said machine adaptor comprises an alignment flange protruding from a proximal end thereof (see Fig. 1, element 22a that protrudes from a proximal surface of 38 and provides alignment of 38 in the machine).
With regard to claim 43, Beussink discloses the placement region for a stopper but does not explicit disclose the diameter between 3mm to 20mm. However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the placement region as this would not alter the overall function of the device.
claim 44, Beussink discloses wherein the placement region has a size that is larger than a diameter of the largest outer rib of the stopper (Col 1, lines 65 to Col 2, line23; the enlarged proximal end is larger than the size of the stopper as shown in Fig. 3). 
With regard to claim 45, Beussink discloses further comprising an insertion pin (30) configured to move the stopper through the vent tube (see between Figs 3-7). 
With regard to claim 46, Beussink discloses wherein the machine adapter is positioned in the transition zone (see Fig above). 
With regard to claim 47, Beussink discloses wherein the body is sized smaller than an inner diameter of the syringe barrel to allow air to escape between the outside of the vent tube and the syringe barrel (Col 5, lines 19-46). 
With regard to claim 48, Beussink discloses wherein the inside of the syringe barrel is free of lubricants (the syringe is pre-filled as described in claim 1, and Beussink does not teach the use of lubricants). 
With regard to claim 49, Beussink discloses wherein the liquid is a pharmaceutical substance or a biological substance (56). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 39-40, 43-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that Beussink does not teach a vent tube having a placement region and a transition zone. Applicant states that Beussink simply teaches a reduction tube. However, as shown in the annotated drawing, the vent tube, while agreeably a reduction tube, includes a placement region at the proximal end and a transition zone. The terms “region” and “zone” do not impart any specific structure to the device. The terms merely suggests that the vent tube have areas that may be called the placement region and the transition zone. In order to overcome the current rejection, further structure would need to be imparted on the limitations of the placement region and the transition zone. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783